Opinion
BRAY, J.
Demetris Thomas (defendant) was convicted of statutory burglary, attempted rape, malicious wounding and aggravated sexual battery and was sentenced in accordance with the jury’s recommendation to thirty-five years imprisonment. On appeal, defendant complains that he was unlawfully arrested and that the trial court erred in admitting certain impeachment evidence, his statement to police and a ‘ ‘tainted’ ’ identification. For the reason stated below, we reverse and remand.
Upon appeal from a trial court’s ruling on a motion to suppress, we must view the evidence in the light most favorable to the prevailing party, granting to it all reasonable inferences fairly deducible therefrom. Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991); Reynolds v. Commonwealth, 9 Va. App. 430, 436, 388 S.E.2d 659, 663 (1990). The findings of the trial court will not be disturbed unless “plainly wrong,” Grimstead, 12 Va. App. at 1067, 407 S.E.2d at 48, and the burden is upon the appellant to show reversible error. Reynolds, 9 Va. App. at 436, 388 S.E.2d at 663.
The evidence disclosed that, on February 20, 1990, Sandra Harris (Harris) was awakened in her home between 4:00 and 5:00 a.m. by “somebody touching [her] chest . . . inside [her] shirt.” When she *854realized that a “guy ... with a porcelain face mask on” was “leaning on top of [her],” holding “a knife to [her] throat,” Harris “started fighting him” and “he cut [her]” hand. She then promised not to “scream,” and the intruder “put the mask on top of his head,” allowing Harris to “look directly into his face . . . about a minute.” In an effort to escape, Harris “ran to the front door,” and the assailant “jumped out of the window and took off.” .
Shortly thereafter, Officer Thomas Scotting (Scotting) “received a call to assist another unit” in response to a “stabbing” at a nearby “location.” A description of the “suspect” was transmitted to Scotting and, “while checking the area,” he observed defendant “come from around the back side ... of [a] motel.” Scotting viewed this conduct as “suspicious” because there were “no rooms back there” or “anything leading to that area of the motel.” He also noted that defendant “matched” the description of the suspect and was alone on the street. Scotting entered the motel office, followed by defendant, who requested a cab and “walked out.” When Scotting turned to follow, defendant had “disappeared.”
Scotting continued to patrol the area and saw defendant “coming out of the shadows” as a taxi approached. Defendant walked in the direction of the patrol car and Scotting “asked him to come over ... a foot or two” to his “unit.” He advised defendant that police were searching for a person of his description, “frisked” him for weapons and inquired “if he would voluntarily go to a showup at a particular location.” Defendant agreed, after Scotting assured him that the police would return him “to catch his cab,” provided “nothing transpired.” Although Scotting testified that defendant was not under arrest, he was handcuffed and transported in the rear seat of the vehicle “about a quarter of a block” to Harris’ residence.
On arrival, Harris “walkfed] out to the police car,” “looked at [defendant’s] face,” and “told [police] that it was him.” However, she “wanted to make sure [she] wasn’t falsely accusing somebody” and “asked to see him standing up,” to “look at his body size.” Defendant, still handcuffed, was then “walked . . . up . . . [the] sidewalk” by a police officer, and Harris confirmed that she was “absolutely sure,” “positive that it was him.” She again identified the defendant at the preliminary hearing, the suppression hearing and trial.
Following Harris’ initial identification, defendant was arrested and taken into custody and, after being “advised of his legal rights,” was *855interviewed by Officers Dunn (Dunn) and Dickerson (Dickerson). During this questioning, defendant admitted that he had entered Harris’ home, taken “a knife out of her drawer” and “thought about . . . raping her but. . . didn’t.” Dickerson recalled that the interview ended at 2:30 p.m., when defendant indicated that he wished to speak with an attorney.
Defendant was continuously in custody from his arrest on February 20, 1990, until trial on October 31, 1990. A preliminary hearing on the charges was conducted on March 14, 1990, and defendant was indicted on April 4, 1990. Trial was originally scheduled for May 21, 1990, but continued, on defendant’s motion, until August 22, 1990.
Defendant testified at trial and denied involvement in the offenses. When the Commonwealth attempted to impeach him with evidence of two prior felony convictions, defense counsel objected, arguing that these convictions were not “final” because defendant “ha[dj not yet been sentenced.” The trial court overruled the objection and this evidence was presented to the jury.
I. IMPEACHMENT
Defendant first contends that he was improperly impeached “through the use of . . . guilty verdicts prior to sentencing.” This Court concluded in Dowell v. Commonwealth, 12 Va. App. 1145, 1149, 408 S.E.2d 263, 265 (1991), aff’d en banc, 14 Va. App. 58, 414 S.E.2d 440 (1992), that a finding of guilty, following a plea of not guilty, does not constitute a conviction for impeachment purposes until memorialized by final order of the trial court. We also found that the admission of such evidence was not harmless because a defendant’s credibility becomes “crucial” once he elects to testify. Id. at 1149, 408 S.E.2d at 265-66. “If the jury had believed his testimony, there could have been no conviction.” Id. Defendant was, therefore, improperly impeached with evidence of still pending prosecutions, and we must reverse and remand for a new trial.1
II. THE SEIZURE
‘ ‘A ‘seizure’ for purposes of the fourth amendment occurs when the ‘circumstances .. . amount to a show of official authority such that a reasonable person would have believed that he was not free to *856leave.’ ” Moss v. Commonwealth, 7 Va. App. 305, 307, 373 S.E.2d 170, 171-72 (1988) (quoting Florida v. Royer, 460 U.S. 491, 502 (1983)). Under this test, Scotting’s detention of defendant clearly constituted a seizure. However, “[t]he Fourth Amendment does not proscribe all seizures, only those that are ‘unreasonable.’ ” Id. at 476, 419 S.E.2d at 250 (citing Terry v. Ohio, 392 U.S. 1, 9 (1968)). To justify the seizure in this instance, Scotting must have possessed “a reasonable and articulable suspicion of criminal activity on the part of the defendant,” Commonwealth v. Holloway, 9 Va. App. 11, 15, 384 S.E.2d 99, 101 (1989), based upon “the totality of the circumstances.” Wells v. Commonwealth, 6 Va. App. 541, 551, 371 S.E.2d 19, 24 (1988) (quoting United States v. Cortez, 449 U.S. 411, 417-18 (1981)).
When Scotting observed defendant, he was aware that a serious and violent crime had just occurred in the immediate vicinity. Defendant matched the description of the suspect, was alone on the street less than one block from the crime scene, and was behaving suspiciously. Such circumstances clearly presented sufficient articulable facts to justify Scotting’s initial investigatory detention under Terry. See Smith v. Commonwealth, 12 Va. App. 1100, 1103, 407 S.E.2d 49, 51-52 (1991); Wells, 6 Va. App. at 552, 371 S.E.2d at 25.
However, even if this initial encounter was permissible, defendant contends that the ensuing detention, during which he was handcuffed, placed in a patrol car and transported to the victim’s home, enlarged the scope of investigative activity into an arrest without probable cause. We disagree.
Although we recognize that “ ‘police procedures [during a Terry stop] can ... be so intrusive ... as to trigger the full protection of the Fourth and Fourteenth Amendments,’ ” DePriest v. Commonwealth, 4 Va. App. 577, 586, 359 S.E.2d 540, 544 (1987) (quoting Hayes v. Florida, 470 U.S. 811, 815-16 (1985)), cert. denied, 488 U.S. 985 (1988), there is no “ ‘litmus-paper test for distinguishing . . . when a seizure exceeds the bounds of an investigative stop.’ ” Id. (quoting Royer, 460 U.S. at 506). The Supreme Court has instructed that, in “ ‘evaluating whether an investigative detention is unreasonable, common sense and ordinary human experience must govern over rigid criteria.’ ” Id. (quoting United States v. Sharpe, 470 U.S. 675, 685 (1985)). While the “investigative methods employed should be the least intrusive means reasonably available to verify or dispel the *857officer’s suspicion in a short period of time,” the ‘‘scope of the intrusion permitted will vary [with each case].” Royer, 460 U.S. at 500.
In this instance, the transportation of defendant less than one block for an immediate showup did not transform the initial detention into an arrest. Transportation of a suspect a short distance for possible identification has consistently been found reasonable and consonant with Fourth Amendment safeguards. See State v. Mitchell, 527 A.2d 1168, 1172-74 (Conn.), cert. denied, 484 U.S. 927 (1987); Buckingham v. State, 482 A.2d 327, 334 (Del. 1984); Wilkerson v. United States, 427 A.2d 923, 925-26 (D.C.), cert. denied, 454 U.S. 852 (1981); People v. Lippert, 432 N.E.2d 605, 609-12 (Ill.), cert. denied, 459 U.S. 841 (1982); People v. Kincy, 435 N.E.2d 831, 835-36 (Ill. App. Ct. 1982); People v. Hicks, 500 N.E.2d 861, 865-66 (N.Y. 1986); State v. Wheeler, 737 P.2d 1005, 1007-08 (Wash. 1987). Moreover, the trial judge made a specific finding that defendant ‘‘said he would not mind” accompanying Scotting to the victim’s residence.
The use of handcuffs during this phase of the investigation does not alter our analysis. Brief, complete deprivations of a suspect’s liberty, including handcuffing, ‘‘do not convert a stop and frisk into an arrest so long as the methods of restraint used are reasonable to the circumstances.” United States v. Crittendon, 883 F.2d 326, 329 (4th Cir. 1989); see also United States v. Moore, 817 F.2d 1105, 1108 (4th Cir.), cert. denied, 484 U.S. 965 (1987); United States v. Kapperman, 764 F.2d 786, 790 n.4 (11th Cir. 1985); United States v. Bautista, 684 F.2d 1286, 1289 (9th Cir. 1982), cert. denied, 459 U.S. 1211 (1983). Here, it was ‘‘dark,” and Scotting, alone, was briefly detaining and transporting an individual suspected of involvement in a serious, violent and recent crime. Under such circumstances, Scotting’s caution was justified and prudent, and his use of handcuffs was not unreasonable.
Moreover, the record discloses that defendant was advised of the specific, limited purpose of the detention and assented to the identification procedure proposed by Scotting. When he agreed to cooperate, defendant also implicitly consented to those limited intrusions upon his personal liberties reasonably related to the transportation and showup. Handcuffs, like the unavoidable restraint of travel in the moving vehicle, were only incidents of the investigatory activity.
The record thus discloses that police “ ‘diligently pursued a means of investigation that was likely to confirm or dispel their suspicions *858quickly, during which time it was necessary to detain the defendant.’ ” DePriest, 4 Va. App. at 587, 359 S.E.2d at 545 (quoting Sharpe, 470 U.S. at 686); see also Limonja v. Commonwealth, 8 Va. App. 532, 542, 383 S.E.2d 476, 482 (1989), cert. denied, 495 U.S. 905 (1990). Such detention was neither unreasonable nor conducted under circumstances that constituted the functional equivalent of an arrest.
HI. THE CONFESSION
Review on appeal of the voluntariness of a statement requires an “independent examination” of “ ‘the totality of all the surrounding circumstances’ ” to ascertain if it was “the ‘product of an essentially free and unconstrained choice by its maker,’ or whether the maker’s will ‘has been overborne and his capacity for self-determination critically impaired.’ ” Wilson v. Commonwealth, 13 Va. App. 549, 551, 413 S.E.2d 655, 656 (1992); Gray v. Commonwealth, 233 Va. 313, 324, 356 S.E.2d 157, 163 (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 225-26 (1973)), cert. denied, 484 U.S. 873 (1987). Nevertheless, “subsidiary” factual findings by the trial court are “entitled to a presumption of correctness.” Gray, 233 Va. at 324, 356 S.E.2d at 163.
In the instant case, Dunn testified that he “read each and every question along with” defendant and that defendant appeared to “understand the rights.” Dickerson noted that defendant “seemed very willing, if not relieved, to talk ... about the events that had occurred,” “was very cooperative” and wanted “to tell everything.” Although defendant claims that his statement “wasn’t voluntary” because he invoked his right to counsel immediately after executing the form and was told that “a black man cannot win a rape case against three white women in Virginia,” the trial court found his testimony “outrageous” and “not credible,” concluding that the “statement was at every point carefully taken” from defendant.
Our independent review of the totality of the circumstances confirms that defendant’s statement was given freely and voluntarily. The evidence discloses that he was “fully cognizant of his situation, was in control of his cognitive powers, understood the circumstances, and was exercising his free will when he admitted his involvement in the crime.” Wilson, 13 Va. App. at 554, 413 S.E.2d at 658. The trial court, therefore, properly denied the motion to suppress the statement.
*859IV. THE IDENTIFICATION
To determine “whether a particular identification is reliable” and to evaluate “ ‘the likelihood of misidentification,’ ” we must consider
the opportunity of the witness to view the criminal at the time of the crime, the witness’ degree of attention, the accuracy of the witness’ prior description of the criminal, the level of certainty demonstrated by the witness at the confrontation, and the length of time between the crime and the confrontation.
Townes v. Commonwealth, 234 Va. 307, 331, 362 S.E.2d 650, 663 (1987) (quoting Neil v. Biggers, 409 U.S. 188, 199-200 (1972)), cert. denied, 485 U.S. 971 (1988); Delong v. Commonwealth, 234 Va. 357, 367, 362 S.E.2d 669, 674 (1987), cert. denied, 485 U.S. 929 (1988).
Harris testified that she looked “directly” at defendant’s face for “about a minute” during the attack, her initial description of the assailant was accurate, and she manifested a high level of certainty throughout all subsequent confrontations with defendant. At both the showup and preliminary hearing, Harris testified that she was “definite it was him,” and she was “positive” in her identification at trial. Finally, only ten minutes separated the crime from the showup, and less than one month passed between the offense and the preliminary hearing.
Defendant’s contention that the objectivity of the showup was compromised because he was then handcuffed is without merit. In Delong, the Supreme Court approved the trial court’s refusal to suppress eyewitness identification when the defendant was handcuffed, finding the identification “uncontestably reliable.” 234 Va. at 366-67, 362 S.E.2d at 674-75. The reliability of Harris’ identification is similarly compelling in this case.
We are also not persuaded by defendant’s argument that the preliminary hearing identification was unduly suggestive because he was “the only person in the room dressed in jail garb.” In Townes, the accused claimed that a preliminary hearing identification under similar circumstances had tainted a subsequent in-court identification. 234 Va. at 331, 362 S.E.2d at 663-64. However, the Court found the earlier incident “insufficient” to discredit the subsequent identification. Id.
*860Finally, Harris’ knowledge that defendant had confessed prior to the preliminary hearing also did not taint the identification process. She had previously unequivocally identified defendant and attributed that testimony to “what [she] recalled” from “the night [of] the incident.” McCary v. Commonwealth, 228 Va. 219, 232-34, 321 S.E.2d 637, 644-45 (1984).
Viewing the totality of these circumstances, we conclude that the reliability of Harris’ identification was well established, without any substantial likelihood of misidentification, and that the trial court properly refused to suppress this evidence.
V. SPEEDY TRIAL
Code § 19.2-243 requires that the trial of an incarcerated accused commence within “five months after a general district court finds probable cause to believe that the defendant has committed a crime.” Shearer v. Commonwealth, 9 Va. App. 394, 399, 388 S.E.2d 828, 830 (1990). Absent satisfactory explanation by the Commonwealth for delay extending beyond the statutory period, the prosecution will be dismissed. Id. However, delay which is attributable to the defendant “will not be counted in determining whether the Commonwealth complied” with the statutory mandate. Id.; Code § 19.2-243(4).
In the instant case, 231 days elapsed between defendant’s preliminary hearing on March 14, 1990 and his trial on October 31, 1990. Of these, 93 days resulted from an order, entered on defendant’s motion, which continued the original trial date from May 21, 1990 to August 22, 1990. When this period of time is properly excluded from computation, defendant’s trial was commenced within 138 days of the hearing, in compliance with statute. Code § 19.2-243.
Defendant insists, however, that this continuance order related only to charges involving an unrelated offense and victim, Sherry Dickinson (Dickinson).
In “assessing responsibility for delay in trying a defendant,” we must “confine our review to the record.” Godfrey v. Commonwealth, 227 Va. 460, 464, 317 S.E.2d 781, 783 (1984). “Representations of counsel, or even of the trial judge, if not supported by the record, are insufficient. Memories are too fragile to supply authoritatively what the record fails to reveal.” Id. Thus, continuances ‘ ‘must be documented to enable us to review and evaluate them *861when they are challenged.” Id. Furthermore, “[wjhere a defendant does not object to the accuracy of an order within 21 days after its entry, an appellate court may ‘presume that the order, as the final pronouncement on the subject, rather than a transcript that may be flawed by omissions, accurately reflects what transpired.’ ” Kern v. Commonwealth, 2 Va. App. 84, 88, 341 S.E.2d 397, 400 (1986) (quoting Stamper v. Commonwealth, 220 Va. 260, 280-81, 257 S.E.2d 808, 822 (1979), cert. denied, 445 U.S. 972 (1980)).
The continuance order in issue referenced charges then pending on both the Harris and Dickinson indictments, without limitation to either case. On the date of its entry, these offenses had not been severed for trial, shared the same docket number and were lodged in a common file. Moreover, assuming, as defendant argues, that only the Dickinson indictments were scheduled for trial on May 21, the record discloses that, “by agreement between the Commonwealth and the defense,” continuance of the Dickinson charges necessitated a continuance of the Harris cases.
The Commonwealth, therefore, adequately explained the delay between May 21, 1990 and August 22, 1990 as attributable to defendant and the trial court properly denied the motion to dismiss.
Accordingly, defendant’s convictions are reversed for the foregoing reason and the case is remanded for a new trial, if the Commonwealth be so advised.

Reversed and remanded.

Koontz, J.,* concurred.

 Although we reverse and remand on this issue, we will address the remaining questions as they may reoccur at retrial.


 When the case was argued, Judge Koontz presided. Judge Moon was elected Chief Judge effective May 1, 1993.